     20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 1 of 9


__________________________________________________________________
                                            SO ORDERED,




                                            Judge Katharine M. Samson
                                            United States Bankruptcy Judge
                                            Date Signed: March 29, 2021


        The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: MATTHEW P. ERNST                                                CASE NO. 20-50368-KMS
       HANNAH N. ERNST

         DEBTORS                                                                  CHAPTER 7

KIMBERLY R. LENTZ.,                                                               PLAINTIFF
as Chapter 7 Trustee for the Bankruptcy Estate of
Matthew P. Ernst & Hannah N. Ernst, Debtors

V.                                                            ADV. PROC. NO. 20-06018-KMS

NATIONAL DEBT RELIEF LLC                                                        DEFENDANT

                            OPINION AND ORDER
              GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS

        This matter came on for hearing on the following two motions by Defendant National Debt

Relief LLC (“NDR”): the Motion for Judgment on the Pleadings or to Compel Arbitration, ECF

No. 17, with Response by Plaintiff Kimberly R. Lentz (“the Trustee”), ECF No. 21; and the

Motion to Dismiss, ECF No. 13, also with Response by the Trustee, ECF No. 20. The dispute

centers on the alleged prepetition participation by Debtors Matthew P. Ernst and Hannah N. Ernst

in what the Trustee describes as NDR’s “debt relief and credit repair program.” Am. Compl. ¶ 4,

ECF No. 12.
    20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 2 of 9




        The Amended Complaint (“Complaint”) alleges four counts. Counts I, II, and III are core

under, variously, 28 U.S.C. § 157(b)(2)(A), (E), and (H)—for turnover of records under 11 U.S.C.

§ 542(e), avoidance of fraudulent transfers under 11 U.S.C. § 548(a) with recovery under 11 U.S.C.

§ 550, and an accounting under 11 U.S.C. § 542(a). Id. ¶¶ 71-91, ECF No. 12 at 9-11. Count IV is

non-core under the Credit Repair Organizations Act (CROA), 15 U.S.C. §§ 1679-1679j. In Count

IV (“CROA Count”), the Trustee seeks damages or, in the alternative, rescission of NDR’s alleged

agreement with the Ernsts and restitution of the more than $10,000 that, according to the Trustee,

the Ernsts paid NDR. Am. Compl. ¶ 117, ECF No. 12 at 14-15. Taken together, the motions seek

a judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure (“Rules”)

on the bankruptcy counts; and as to the CROA Count, either dismissal for lack of subject matter

jurisdiction under Rule 12(b)(1) 1 based on the Trustee’s lack of standing, or if there is standing,

either an order compelling arbitration or a judgment on the pleadings.

        This Opinion and Order resolves only the bankruptcy counts, granting the Motion for

Judgment on the Pleadings. As to the CROA Count, the Motion to Dismiss is denied separately.

See ECF No. 33. As to the Motion for Judgment on the Pleadings or to Compel Arbitration of the

CROA Count, the Court submits separately to the district court Proposed Findings of Fact and

Conclusions of Law Recommending Entry of Order Compelling Arbitration and Dismissing

CROA Count. See ECF No. 34.

                                I. STANDARD UNDER RULE 12(c)

        “A motion brought pursuant to [Rule] 12(c) is designed to dispose of cases where the

material facts are not in dispute and a judgment on the merits can be rendered by looking to the



1
 Rules 12(b) and (c) of the Federal Rules of Civil Procedure apply in adversary proceedings. Fed. R. Bankr. P.
7012(b).


                                                      2
   20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 3 of 9




substance of the pleadings and any judicially noticed facts.” Hebert Abstract Co. v. Touchstone

Props., Ltd., 914 F.2d 74, 76 (5th Cir. 1990). The standard is the same as under Rule 12(b)(6) for

failure to state a claim. Johnson v. Johnson, 385 F.3d 503, 529 (5th Cir. 2004). “[Courts] accept

the complaint’s well-pleaded facts as true and view them in the light most favorable to the

plaintiff.” Id. The court will not, however, “strain to find inferences favorable to the plaintiffs.”

Southland Sec. Corp. v. INSpire Ins. Sols. Inc., 365 F.3d 353, 361 (5th Cir. 2004) (quoting Westfall

v. Miller, 77 F.3d 868, 870 (5th Cir. 1996)).

       A complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim that is facially plausible

supports a reasonable inference that the defendant is liable for the alleged misconduct, not merely

that the defendant possibly engaged in the misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. Neither “labels and conclusions” nor “a formulaic recitation of the elements of a

cause of action” nor “‘naked assertion[s]’ devoid of ‘further factual enhancement’” will do. Id.

       Generally, the court may consider only the contents of the pleadings, including

attachments, and documents attached to either a motion to dismiss or an opposition “when the

documents are referred to in the pleadings and are central to a plaintiff’s claims.” Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014) (citing Collins v.

Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)). If allegations conflict with a

contract attached by either the plaintiff or the defendant, the contract controls. See Campbell v.

DLJ Mortg. Cap., Inc., 628 F. App’x 232, 234 (5th Cir. 2015) (citing Bosarge v. Miss. Bureau of

Narcotics, 796 F.3d 435, 440-41 (5th Cir. 2015)).

       Here, the Court considers these documents:



                                                 3
   20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 4 of 9




           •   email correspondence history between the Ernsts and NDR, according to which the

               Ernsts e-signed a document titled “Debt Relief Agreement for Matthew Ernst”

               (“NDR Contract”), ECF No. 12-1 at 1-2 (attached to Am. Compl.);

           •   Client Retainer Agreement (“Gitmeid Contract”) between the Ernsts and the Law

               Offices of Robert S. Gitmeid & Associates PLLC (“Gitmeid”), ECF No. 16-1

               (attached to Answer and motions);

           •   Dedicated Account Agreement and Application (“Global Contract”) between

               Matthew Ernst and Global Client Solutions LLC (“Global”), ECF No. 16-2

               (attached to Answer and motions).

           •   first page of the Gitmeid Contract, Gitmeid’s privacy policy, Gitmeid’s Notice of

               Cancellation form with the Ernsts’ names pre-filled, NDR’s privacy policy, and

               instructions from NDR as “your partner in debt relief” suggesting that the recipient

               change creditors’ point of contact to Gitmeid’s address, ECF No. 12-1 at 3-7

               (attached to Am. Compl.).

       NDR also submitted two exhibits attached only to the motions: the online records of the

Mississippi Secretary of State’s office showing that Gitmeid, not NDR, was registered to do

business in Mississippi at the relevant time. ECF Nos. 13-2, 17-2; ECF Nos. 13-3, 17-3. The Court

does not consider these attachments, because whether NDR was registered to do business in

Mississippi is irrelevant to the Trustee’s action.

                               II. FACTS ACCEPTED AS TRUE

       In May 2016, the Ernsts were struggling to stay current on their debt payments. Am.

Compl. ¶¶ 46-48. They did not want to file bankruptcy. Id. ¶ 46. The Ernsts saw some of NDR’s

marketing materials, called the number listed, and talked with an NDR sales representative. Id. ¶



                                                     4
   20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 5 of 9




49-50. The representative explained the benefits of NDR’s program, including that it would

improve the Ernsts’ credit rating and help them reduce their debt. Id. ¶ 51-53. He told the Ernsts

that the program was a viable alternative to bankruptcy. Id. ¶ 54. And he told them the program

required them to stop paying their creditors and instead pay NDR more than $500 a month. Id. ¶¶

57, 59. Relying on what the representative told them, the Ernsts electronically signed the NDR

Contract on May 10, 2016, and stopped paying their creditors. Id. ¶¶ 2, 56, 58, 60; Am. Compl.

Ex. 1, ECF No. 12-1 at 1-2.

       That same day, the Ernsts electronically signed the Gitmeid Contract, under which

Gitmeid—not NDR—would provide legal services to help the Ernsts negotiate and settle their

unsecured debts. Answer Ex. A, ECF No. 16-1 at 3, 6. The Ernsts enrolled $34,486 of debt with

Gitmeid—not NDR—and agreed to a monthly payment of $593 for approximately forty-two

months. Id. at 9. As part of the program, Gitmeid required the Ernsts to set up a special-purpose

bank account into which the Ernsts would deposit the monthly payments and from which

negotiated settlements could eventually be paid. Id. at 4. The Ernsts authorized Gitmeid to disburse

funds from the account to pay settlements and Gitmeid’s legal fees. Id.

       Also that day, Matthew Ernst electronically signed the Global Contract, thereby setting up

the required bank account, which was a sub-account within a master custodial account at a bank

selected by Global. Answer Ex. B, ECF No. 16-2 at 1, 4. Ernst authorized Global to debit his

primary bank account for the $593 monthly payment due under the Gitmeid Contract and for fees

that Global would charge. Id. at 4. Ernst could access the monthly statements for his sub-account

online or opt for paper statements by mail. Id. at 1.




                                                  5
   20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 6 of 9




       Gitmeid, Global, and NDR were separate but interlocking pieces of one whole, a fact

implied by the Gitmeid and NDR documents attached to the Complaint. However, neither the

Gitmeid Contract nor the Global Contract authorized any payments from the Ernsts to NDR.

       For the forty-four months between May 2016 and January 2020, the Ernsts paid more than

$10,000 for debt relief and credit repair services. Am. Compl. ¶ 4. When they filed the underlying

chapter 7 case in February 2020, they scheduled $32,217 in nonpriority unsecured debt. See In re

Ernst, Ch. 7 Case No. 20-50368-KMS, Sch. E/F, ECF No. 3 at 24 (Bankr. S.D. Miss. filed Feb.

26, 2020).

                                III. CONCLUSIONS OF LAW

       The Complaint alleges that NDR engaged in two wrongful acts, only one of which is at

issue on the Motion for Judgment on the Pleadings as to the bankruptcy counts. One wrongful act

was the misrepresentations by NDR and its sales representative of the benefits of the program in

which the Ernsts enrolled; liability for that act is alleged under CROA. The wrongful act alleged

under the Bankruptcy Code was NDR’s receipt of payments from the Ernsts for services that were

not worth what the Ernsts paid for them. It follows that if the Ernsts did not pay NDR for the

services, the Trustee cannot prevail on the Bankruptcy Counts. Accordingly, the dispositive

question on the Motion for Judgment on the Pleadings as to the bankruptcy counts is whom did

the Ernsts agree to pay, NDR or Gitmeid.

       The Trustee alleges that the Ernsts agreed to pay NDR, supporting the allegation only with

an email correspondence history establishing the existence of the NDR Contract. The Trustee has

not provided the NDR Contract itself, so its terms are unknown. But the Trustee’s insurmountable

problem is that NDR has provided the Gitmeid Contract, under which the Ernsts agreed to pay

Gitmeid for services in an amount consistent with what the Trustee alleges the Ernsts paid NDR.



                                                6
   20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 7 of 9




Because a contract controls over contradicting allegations in a complaint, the substance of the

pleadings shows that the Ernsts agreed to make payments to Gitmeid in the amount the Trustee

alleges were made to NDR and that the Ernsts contracted with Gitmeid to provide services in

exchange for those payments. In other words, whatever the terms of the NDR Contract, the

Trustee’s allegations against NDR map precisely onto what the Ernsts agreed to with Gitmeid.

       The Trustee has not even attempted to reconcile the terms of the Gitmeid Contract with her

allegation that the Ernsts paid NDR. She protests only that it is implausible to conclude that NDR

was working for free. ECF No. 21 at 4. The Court agrees that NDR would not have worked for

free. But what is implausible is the inference that the Ernsts paid NDR the amount the Trustee

alleges when the Ernsts’ debts were enrolled with Gitmeid. The Trustee’s argument is especially

unconvincing because she knew when she filed this adversary proceeding that the Ernsts had a

contract with Gitmeid; she attached two pages of it to the Complaint. She also knew that the Ernsts

themselves, who are in the best position to know which entity they paid, believed that Gitmeid and

Global would be the correct defendants. See Ch. 7 Case No. 20-50368, Sch. A/B, ECF No. 3 at 8

(listing as financial asset “[p]ossible claim against Robert S. Gitmeid and Global Client

Solutions”). Finally, payments were disbursed only through the Global account, and the Ernsts

either received or had online access to the monthly statements. Consequently, the Ernsts could

have shown the Trustee where the money went.

       The Trustee also argues that even if NDR did not receive all the money the Ernsts paid, it

received at least some, implying that NDR may have shared in payments the Ernsts made to

Gitmeid or Global. See ECF No. 21 at 4. The Court does not consider this new theory of liability.

The Complaint does not allege facts supporting indirect payments; it alleges that the Ernsts paid

NDR. See Sneed v. Austin Indep. Sch. Dist., No. 1:19-CV-608-LY, 2020 WL 5951507, at *5 (W.D.



                                                7
   20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 8 of 9




Tex. Sept. 16, 2020) ([“N]ew facts or claims made in response to a motion to dismiss to defeat the

motion are not incorporated into the original pleadings.”).

                           A. The Fraudulent Transfers Count Fails

       The Trustee alleges that the Ernsts paid NDR approximately $500 per month that the

Trustee may avoid as fraudulent transfers under 11 U.S.C. § 548 and recover for the bankruptcy

estate under 11 U.S.C. § 550. Am. Compl. ¶¶ 82, 86. To survive NDR’s motion under Rule 12(c),

the Trustee must allege enough facts for a reasonable inference that (1) the Ernsts transferred

moneys to NDR; (2) on or within two years before the date of the filing of their bankruptcy petition;

(3) received less than a reasonably equivalent value in exchange for the transfers; and (4) either

were insolvent on the dates the transfers were made or became insolvent as a result of the transfers.

See 11 U.S.C. § 548(a)(1)(B)(i)-(ii)(I). This count fails, because it cannot be reasonably inferred

that the Ernsts transferred the alleged amount to NDR or that NDR provided the services those

payments allegedly bought.

                                  B. The Turnover Count Fails.

       Although the Trustee titled this count “Turnover of Estate Property,” it requests that NDR

be required to turn over not estate property but “any and all records . . . related to any and all

aspects of the promised services” under 11 U.S.C. § 542(e). Am. Compl. ¶ 78. “[T]he court may

order an attorney, accountant, or other person that holds recorded information . . . relating to the

debtor’s property or financial affairs, to turn over or disclose such recorded information to the

trustee.” 11 U.S.C. § 542(e). “[D]ocuments which are not property of the estate may still be subject

to turnover under Section 542(e) if they relate to the debtor’s property or financial affairs . . . .”

Faulkner v. Kornman (In re Heritage Org., L.L.C.), 350 B.R. 733, 739 (Bankr. N.D. Tex. 2006).




                                                  8
   20-06018-KMS Dkt 32 Filed 03/29/21 Entered 03/29/21 14:59:33 Page 9 of 9




       The Trustee seeks “information ‘related to’ the $10,000” she alleges the Ernsts paid NDR.

ECF No. 21 at 4. But the facts do not support the inference that the Ernsts paid NDR $10,000. The

facts support the inference that the Ernsts paid Gitmeid for services performed under the Gitmeid

Contract. Accordingly, there is no basis on which to order turnover from NDR.

                                 C. The Accounting Count Fails.

       The Trustee seeks an accounting under § 542(a), which provides that “an entity . . . in

possession, custody, or control, during the case, of property that the trustee may use, sell, or lease

. . . shall deliver to the trustee, and account for, such property or the value of such property.” 11

U.S.C. § 542(a) (emphasis added). The information the Trustee seeks would ascertain “[t]he

precise amount of money due from NDR to [the Ernsts].” Am. Compl. ¶ 91. But again, the facts

do not support the inference that the Ernsts paid NDR for services performed under the Gitmeid

Contract. Accordingly, there is no basis on which to order an accounting.

                                            IV. ORDER

       The pleadings show that the Trustee cannot prevail on the merits of the bankruptcy counts.

       IT IS THEREFORE ORDERED that the Motion for Judgment on the Pleadings is

GRANTED as to Counts I, II, and III of the Amended Complaint.

                                             ##END##




                                                  9
